     Case: 1:17-cv-08687 Document #: 33 Filed: 10/29/18 Page 1 of 1 PageID #:99

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

William Carini
                              Plaintiff,
v.                                                    Case No.: 1:17−cv−08687
                                                      Honorable Sara L. Ellis
James Gentilcore
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 29, 2018:


        MINUTE entry before the Honorable Sara L. Ellis: Agreed motion for protective
order [31] is granted. Motion hearing date of 10/30/2018 is stricken. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
